Citation Nr: 1115402	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-17 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a skin disorder, claimed as multiple lipoma masses on the forearm, chest wall and back.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2011, the Veteran testified at a personal hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  The Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).

The issues of entitlement to service connection for PTSD and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Competent evidence of bilateral hearing loss in service, manifestations of sensorineural hearing loss within one year following the Veteran's discharge from service, or of a nexus between bilateral hearing loss and service, is not of record.  



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service or aggravated by service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a March 2007 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show (1) an injury in military service, or a disease that began in or was made worse during military service, or there was an event in service that caused an injury or disease, (2) a current disability, and (3) a relationship between the current disability and injury, disease, or event in military service, which is usually established by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the March 2007 letter sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the hearing loss disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the claim for bilateral hearing loss, VA has obtained the Veteran's service treatment records and a January 2011 personal statement from his wife.  The Veteran was also provided a VA examination in connection with his claim on appeal in January 2008.  The VA examiner reviewed the Veteran's claims file, noted the Veteran's medical, military, and occupational history, recorded pertinent examination findings, and provided a conclusion with supportive rationale.  All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file.  The Board notes that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim for bilateral hearing loss.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

In a February 2007 Application for Compensation and/or Pension, via a VA Form 21-526, the Veteran noted that bilateral hearing loss was due to his two-year service as a combat engineer.  At the January 2011 personal hearing, he testified that while stationed in Vietnam, his job duties included drilling and blasting rocks for the construction of a draw bridge.  He did not wear ear plugs while operating heavy drilling equipment and stood about fifty yards away from explosions, which occurred about six times per week.  After discharge from service, the Veteran continued his work as a carpenter by framing houses, and noted his use of hammer and nails.  The Veteran asserts that service connection is warranted for his bilateral hearing loss.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West Supp. 2010).  Service connection for organic diseases of the nervous system, to include sensorineural hearing loss, may be granted if it manifests to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide:

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the [controlled speech discrimination] Maryland CNC Test are less than 94 percent.  This regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As previously noted, the Veteran is asserting that his bilateral hearing loss is related to his active military service while stationed in Vietnam.  His DD Form 214 shows that his military occupational specialty (MOS) was a carpenter and he is the recipient of an expert rifle badge.  The Veteran's service personnel records also show that while stationed in Vietnam, his MOS was a heavy construction carpenter and he was assigned to the 577th Engineer Battalion.  Additionally, at the January 2008 VA examination, the examiner conceded that the Veteran was exposed to small arms fire, mortar fire, and dynamite without the use of hearing protection devices.  Therefore, the Board concedes that the Veteran was exposed to acoustic trauma during active service.  

The questions for consideration are whether the Veteran has bilateral hearing loss and, if so, is it causally related to such in-service noise exposure.  

Review of the Veteran's service treatment records reveals no complaints, treatment, or diagnosis of a hearing loss disability.  In August 1966 service treatment records, the Veteran complained of left ear pain and was diagnosed with otitis externa, which cleared up within the same month.  In a July 1967 separation examination report, the Veteran underwent audiometry testing, and his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
5 (15)
n/a 
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
n/a 
5 (10)

(Service department audiometric readings prior to October 31, 1967 are converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  So, in order to facilitate data comparison, the conversion is represented by the figures in parentheses.)  In this case, the Veteran was found to have unimpaired hearing based on the audiometry testing upon separation from service.  

Critically, since discharge from service, the Veteran has not submitted any private or VA treatment records regarding any hearing loss disability.  

Nonetheless, the Veteran underwent a January 2008 VA examination.  The Veteran reported difficulty hearing in both ears, especially in the presence of background noise and soft speech, and when not facing the speaker.  In addition to documenting the Veteran's acoustic trauma during active service, the VA examiner noted the Veteran's post-service occupational noise exposure from frame construction of new homes without the use of hearing protection devices.  After conducting the evaluation, the VA examiner diagnosed the Veteran with sensorineural bilateral hearing loss.  He opined that the Veteran's current hearing loss disability is not caused by or a result of military noise exposure because the Veteran had normal hearing at separation from service, the Veteran had no complaints of hearing loss in service, and there was positive evidence of post-service occupational noise exposure.  

The Board notes that the VA examination report mentioned above does not etiologically relate the Veteran's bilateral hearing loss to active service or to any event during active service.  In fact, the VA examiner reached the opposite conclusion by noting the Veteran's normal hearing at separation, the lack of complaints of a hearing loss disability in service, and the presence of post-service occupational noise exposure without the use of hearing protection.  The VA examiner reviewed the claims file, including the Veteran's service treatment records, and there is no contrary medical opinion of record.  

Furthermore, the first documented diagnosis of a hearing loss disability is first shown in the January 2008 VA examination report, multiple years after separation from service.  This period of time without medical complaint and the amount of time elapsed since service, can be considered as evidence against the claim.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (suggesting that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Therefore, since there is no competent probative evidence of a nexus between service and the current disability, service connection cannot be granted on a direct basis.  

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced; for example, he is competent to discuss his current symptomatology and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, it is acknowledged that the Veteran was exposed to acoustic trauma during his active service in Vietnam.  He testified at the January 2011 personal hearing that he did not notice any degree of hearing loss until after he returned from Vietnam and that shortly after service, he could not pick up a lot of a conversation.  In this case, the chronicity provision of 38 C.F.R. § 3.303(b) is not applicable because the evidence does not show that the Veteran had a chronic condition manifested by hearing loss during service or within one year following active service.  While his statement and testimony is to the effect that he noticed he had hearing loss after service, such contention is not sufficient to provide a basis for service connection under the provisions of 38 C.F.R. § 3.303(b) because there is no competent evidence of a chronic hearing loss condition in service and hearing loss was not continuous after discharge from service.  

Moreover, in a January 2011 personal statement, the Veteran's wife also asserted continuity of symptomatology with regards to the Veteran's hearing loss disability to service.  She reported that she is a registered nurse and that the Veteran had noticeable hearing loss after returning from Vietnam.  However, she also stated that she did not meet the Veteran until the early 1970s.  While the Board notes that the Veteran's wife is a registered nurse, she did not meet the Veteran until at least three years after his separation from service and therefore does not have personal knowledge of his hearing loss condition during service or at the time of separation from active service.  There is also no adequate foundation of record to establish that she has the education, training, or clinical experience to offer a medical diagnosis or nexus opinion.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  As a result, the Board finds the January 2008 VA examination report to be of greater probative value than the Veteran's wife's January 2011 personal statement because the VA examiner reviewed the claims file and explained his opinion with supportive rationale.  Thus, in the absence of competent evidence of a chronic hearing loss disability in service, service connection on the basis continuity of symptoms under 38 C.F.R. § 3.303(b) is not warranted.  

The Board has considered the contentions of the Veteran that his bilateral hearing loss is due to noise exposure during active service.  The Board also acknowledges his wife's January 2011 personal statement that the Veteran's bilateral hearing loss continues to deteriorate over time.  However, although the Veteran and his wife are competent to describe symptoms observable to a lay person, they are without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Furthermore, the question of causation, in this case, involves a complex medical issue that neither the Veteran nor his wife is competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    

The Board has also considered whether service connection can be granted on a presumptive basis, as sensorineural hearing loss is an organic disease of the nervous system for which presumptive service connection is available.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  However, as noted below, bilateral hearing loss was not diagnosed during the first year after active service.  In fact, review of the evidentiary record reveals that the Veteran was first diagnosed with bilateral hearing loss in a January 2008 VA examination report.  Therefore, service connection for bilateral hearing loss on a presumptive basis is not available in this case.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the issues of entitlement to service connection for PTSD and a skin disorder, claimed as multiple lipoma masses on the forearm, chest wall and back.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In the February 2007 VA Form 21-526, the Veteran asserts that service connection is warranted for his claimed PTSD, as it is causally related to his service in Vietnam.  At the January 2011 personal hearing, he testified that while stationed in Vietnam, he worked around the clock on the construction of a draw bridge located off base, about sixteen miles away from his unit.  Although the construction site was protected by Korean guards, the area was hit almost every night with at least three mortar attacks, as well as sniper attacks.  There was no counter sniper team and the guards took care of counter mortar measures.  While drilling on one particular night in September or October of 1966, there was a mortar attack that caused Sergeant Percurry to go down, although the Veteran is unsure whether the fall was fatal.  Due to the construction site's close proximity to the Veteran's base unit, the Veteran believes that his unit got news of the attacks from listening on the radio.  He also testified to experiencing a lot of sniper fire while riding in convoys, during which he sometimes fired back and felt helpless and terrified.  The Veteran noted filing an application twice to the mental health unit at Brick, but he never received a response.  Since separation from service, the Veteran has sought no treatment with regards to his claimed PTSD.  

In a January 2011 personal statement, the Veteran's wife noted some of her physical observations pertaining to the Veteran's claimed psychiatric disorder.  The Veteran was an extremely heavy drinker in the 1970s and exhibited explosive angry behavior.  At night, he sleeps for very short periods of time, and then spends the remainder of the night searching the rooms and peering out the windows.  As a result, he is in a constate state of fatigue which affects his daily activities.  

During the course of this appeal, the criteria for service connection for PTSD, and specifically verification of PTSD stressors, have changed.  See 38 C.F.R. § 3.304(f) (2010).  The amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred "[i]f a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service."  Id. at 3.304(f)(3).  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).  

Prior to the January 2008 rating decision, the Veteran had not submitted any information with regards to a stressful event pursuant to his service connection claim for PTSD.  As a result, in a December 2007 memorandum, the RO determined that the information required to verify the stressful events described by the Veteran is insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  Nonetheless, it now appears that the Veteran could claim that his stressors, reported at the January 2011 personal hearing, are related to fear of hostile military activity, as evidence shows that the Veteran experienced threats to his physical integrity by exposure to potential explosive devices and sniper attacks, as well as engagement in small arms fire.  Furthermore, service personnel records verify that the Veteran served in Vietnam from July 1966 to July 1967.  

The Veteran also asserted in the February 2007 VA Form 21-526 that service connection is warranted for multiple lipoma mass, as it is causally related to his service in Vietnam.  At the January 2011 personal hearing, he testified that he first noticed two lumps on his skin six months after his arrival to Vietnam.  He sought treatment from a medic with the 84th Battalion, asking if the lumps could be cut out, but was denied and told no treatment could be rendered.  The Veteran contends that he has had the same lumps on his skin since active service, which have now multiplied and grown in size.   

Service treatment records are silent as to any complaints, treatment, or diagnosis of a lipoma mass.  However, in a July 1965 report of medical history, the Veteran marked yes for having or ever had boils, yet a July 1965 entrance medical examination report revealed no abnormalities on the Veteran's skin.  Upon separation, the Veteran again marked yes for having or ever had boils on a July 1967 report of medical history, yet a July 1967 exit examination report again revealed no skin abnormalities.  

Since separation from service, the Veteran has sought no treatment with regards to the lumps on his skin.  However, he did submit a January 2007 private treatment note from Dr. N.P., which documented the Veteran's diagnosis of multiple lipoma mass on the forearm, chest wall, and back.  The private physician noted there is no pain or change in size and the lumps have been present, according to the Veteran, since 1967.  In a March 2007 VCAA notice letter, the Veteran was instructed to complete and return the enclosed VA Form 21-4142, granting authorization and consent to release private treatment records from Dr. N.P. associated with the January 2007 opinion.  As of yet, the Veteran has failed to respond to such a request.  

Furthermore, in a January 2011 personal statement, the Veteran's wife also reported that the Veteran has strange lumps which continue to grow in size over his body, including the chest, abdomen, back, arms, neck, and lower extremities.      

The VCAA requires that the VA assist a claimant in obtaining evidence needed to substantiate the claim.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  Review of the evidentiary record shows that the Veteran has not been afforded a Compensation and Pension examination for his claimed PTSD and skin disorder.  The Board notes that the Veteran and his wife are competent to assert that he has experienced symptoms relating to PTSD and his skin since service.  As such, there remains question as to (1) whether the Veteran currently has a psychiatric disorder, and if so, is it attributable to his active military service, and (2) whether the Veteran's skin disability is attributable to his active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, given the Veteran's contentions regarding his claimed psychiatric disability pursuant to the amended criteria for establishing service connection for PTSD, and his current skin disability with the evidence of record suggesting a link to service, the Board finds that an examination for each claim on appeal is necessary prior to final appellate review.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Schedule the Veteran for a VA examination to determine the diagnosis of all psychiatric disorders that are present.  All necessary tests should be performed and the claims file reviewed.  Furnish the examiner with a complete and accurate account of the Veteran's claimed stressor(s) from his service in Vietnam and of any reported "fear or hostile military or terrorist activity."  The diagnosis should conform to the psychiatric nomenclature and diagnostic criteria contained in the American Psychiatric Association's: Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV).

If the Veteran is found to have PTSD, the examiner is requested to identify the diagnostic criteria, including the specific stressor or stressors supporting the diagnosis.  The examiner should specifically address whether any claimed stressor regarding "fear of hostile military or terrorist activity" is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If the Veteran is found to have a psychiatric diagnosis other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not that the Veteran's diagnosed psychiatric illness had its onset during service or is otherwise related to service.    

A complete rationale should be given for all opinions and conclusions expressed.  The claims file, including a copy of this remand should me made available to the examiner before the examination, for proper review of the medical history.  The examination report is to reflect whether such a review of the claims file was made.   

2.  Schedule the Veteran for the appropriate VA examination to determine whether there is a causal nexus between his active military service and his current skin disability.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities associated with the skin found to be present should be diagnosed.  The appropriate examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's current skin disability had its origin in service or is in any way related to the Veteran's active service.  A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).
Department of Veterans Affairs


